File No.812-14192 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FIRST AMENDED AND RESTATED APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1(d)(3) OF THE INVESTMENT COMPANY ACT OF 1940 BLACKROCK KELSO CAPITAL CORPORATION BLACKROCK KELSO CAPITAL ADVISORS LLC 52ND STREET ASSET MANAGEMENT LLC 40 East 52nd Street New York, New York 10022 (212) 810-5800 All Communications, Notices and Orders to: James R. Maher Chief Executive Officer BlackRock Kelso Capital Corporation 40 East 52nd Street New York, New York 10022 Michael B. Lazar Chief Operating Officer BlackRock Kelso Capital Corporation 40 East 52nd Street New York, New York 10022 Copies to: Cynthia M. Krus, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, NW Suite 700 Washington, D.C. 20001 January 10, 2014 TABLE OF CONTENTS I. INTRODUCTION Page 1 II. THE COMPANY 2 III.
